Citation Nr: 1140054	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to a total rating by reason of individual unemployability (TDIU) on an extraschedular basis for the period from February 18, 2005 to December 2, 2005.

2.  Entitlement to TDIU for the period from December 2, 2005 to August 8, 2007.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Providence, Rhode Island.  

The Veteran filed a Notice of Disagreement dated in September 2005 in which he indicated that he wanted to appeal the ratings assigned for a cerebrovascular accident associated with diabetes, diabetes, diabetic retinopathy, and the denial of TDIU.  However, on his VA Form 9 dated in March 2006 he indicated that he only wanted to pursue the appeal with respect to the issue of entitlement to TDIU so that is the only issue that will be addressed herein.  

The Veteran was granted a schedular 100 percent rating as of August 8, 2007.  Hence, his claim for TDIU is moot from that point forward.  However, the issue of entitlement to TDIU for the period prior to August 8, 2007 remains on appeal since it is not moot prior to the time that the Veteran was granted a 100 percent rating.  Also, the Veteran has specifically indicated his dissatisfaction with the effective date for his 100 percent rating, demonstrating that he is not satisfied with the denial of this benefit prior to August 8, 2007.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge.  However, the Veteran subsequently withdrew his request.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

The issue entitlement to TDIU on an extraschedular basis for the period from February 18, 2005 to December 2, 2005 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From December 2, 2005 to July 17, 2007, the Veteran was service connected for diabetic retinopathy, rated 50 percent disabling; diabetes, rated 20 percent disabling; peripheral vascular disease, right lower extremity, rated 20 percent disabling; peripheral vascular disease, left lower extremity, rated 20 percent disabling; cerebrovascular accident, rated 10 percent disabling; and malaria, scar from a residual laceration of the right middle finger, and erectile dysfunction, all rated noncompensably disabling.  His combined disability rating was 80 percent.  

2.  The Veteran was granted service connection for diabetic peripheral neuropathy with amytrophy of the right lower extremity, rated 60 percent disabling, on July 19, 2007.  At that time, his combined disability rating was 90 percent.  As noted, the 100 percent rating was assigned effective August 8, 2007.

3.  It is more likely than not, given his disabilities and considering his past work experience, that the Veteran was shown to be unable to perform any substantially gainful employment due to his service connected disabilities beginning December 2, 2005.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria for entitlement to TDIU were met beginning December 2, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken on the claim that is decided herein below, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  

The Veteran claims that he was unable to work due to his service connected disabilities prior to August 8, 2007, when he was granted a 100 percent schedular rating for his disabilities.  

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent. 38 C.F.R. § 4.16(a).  

Additionally it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.  To make this determination, the Veteran's level of education and previous work experience may be considered, but not his age or any impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court of Veterans Appeals (Court) observed that the regulations governing the award of benefits for individual employability are "apparently conflicting as to whether an objective ('average person') or subjective ('the veteran') standard applies in determining 'unemployability' in a particular case."  Id at 167.  The VA General Counsel addressed the Court's concern in a precedential opinion, concluding that Veterans who are unable to secure and follow any substantially gainful occupation as the result of their service-connected disabilities, viewed in light of their individual circumstances, but without regard to age, should be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances.  Further, the General Counsel clarified that the term 'unemployability' is synonymous with 'inability to secure and follow a substantially gainful occupation.' VAOGCPREC 75-91.

Additionally, as observed by the Court in Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994), a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider." Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  38 C.F.R. § 4.16(a) states that "[m]arginal employment shall not be considered substantially gainful employment."

The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context: 
It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.
Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).  

In this case, for the period from December 2 2005 to July 17, 2007, the Veteran was service connected for diabetic retinopathy, rated 50 percent disabling; diabetes mellitus (diabetes), rated 20 percent disabling; peripheral vascular disease, right lower extremity, rated 20 percent disabling; peripheral vascular disease, left lower extremity, rated 20 percent disabling; cerebrovascular accident, rated 10 percent disabling; and malaria, scar from a residual laceration of the right middle finger, and erectile dysfunction, all rated noncompensably disabling.  His combined disability rating was 80 percent.  The Veteran was granted service connection for diabetic peripheral neuropathy with amytrophy of the right lower extremity, rated 60 percent disabling, on July 19, 2007.  At that time, his combined disability rating was 90 percent.  Thus, he met the schedular requirements for TDIU.  The question then becomes whether he was actually disabled from substantially gainful employment by reason of his service connected disabilities.  

According to his VA Form 21-8940 received on February 18, 2005, the Veteran last worked as a deputy sheriff; prior to that, he worked in shipping and receiving.  He left his most recent employment in November 1991 because he became too disabled to work.  He is a high school graduate.  He received specialized training at the local county sheriff's academy.

Social Security Administration (SSA) records show that the Veteran was granted disability benefits effective September 1, 1991.  At that time it was noted that the Veteran had severe diabetic retinopathy with 20/80 vision on the right and 20/160 vision on the left.  Active proliferation was present on the right with vitreous hemorrhage.  The Veteran was unable to read, write, or drive.  He also had some exertional restrictions.  He could occasionally lift 20 pounds and frequently lift 10 pounds. 

A VA examination of the Veteran's eyes in July 1992 showed visual acuity of 20/50 in the left eye and 20/200 in the right eye.  

A VA examination in May 2005 indicated that that Veteran experienced achiness in his legs and his toes would fall asleep and occasionally he had tingling.  He reported several hypoglycemic reactions that resolved with eating or treatment in the emergency room.  At that time he could drive and perform his activities of daily living. VA treatment records also indicate that the Veteran's diabetes was poorly controlled and that he experienced hypoglycemic episodes, which resolved when he took additional carbohydrates.  

A letter from the Veteran's private physician dated in October 2005 indicated that the Veteran's vision was 20/30 in his right eye and 20/200 in his left eye.  He had full PAN retinal photocoagulation which limited his peripheral vision in both eyes.  He also had limited central vision of his left eye due to diabetic retinopathy, diabetic maculopathy, and epiretinal membrane.  In December 2005 he had a new vitreous hemorrhage in his left eye due to proliferative diabetic retinopathy.  A vitrectomy was scheduled to remove the hemorrhage.  

At a VA examination in January 2006 the Veteran reported that he could not see anything out of his left eye.  The Veteran had essentially light perception only in his left eye.  Visual acuity of the right eye corrected was 20/30.  There was some improvement shown at a June 2006 VA examination, but private treatment records showed this to be short lived.  A letter from his eye doctor dated in January 2007 provided that the Veteran's vision was 20/40 in the right eye and 20/100 in the left eye.  She indicated that although the Veteran was not legally blind, due to the decreased vision in his left eye he had difficulty reading and performing activities that required the use of his left eye.  

A VA examination in August 2007 revealed that over the prior 2 years the Veteran's condition continued to deteriorate; by the time of the examination he used a walker, very rarely went out, and was no longer independent in his activities of daily living. 

Giving the benefit of the doubt to the Veteran, the evidence shows that he was unable to work at substantially gainful employment due to his service connected disabilities prior to the date that the 100 percent rating was assigned.  He experienced a severe visual deficit that limited his ability to read, write, and drive.  While this at times improved, such improvements were shown to be temporary.  His diabetes was also poorly controlled and led him to experience several episodes of hypoglycemia.  Over time, he went from being ambulatory to requiring a walker and by August 8, 2007, when he was granted a schedular 100 percent rating, he could no longer perform his activities of daily living without assistance.  Given the Veteran's limited education and work experience which was limited to jobs that required good vision, his severe visual problems combined with his other service connected medical problems, including diabetes, at least as likely as not prevented him from maintaining substantially gainful employment from December 2, 2005 to August 8, 2007, when the schedular criteria were met.  


ORDER

TDIU for the period from December 2, 2005 to August 8, 2007 is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

Prior to December 2, 2005 the Veteran was service connected for diabetic retinopathy, rated 40 percent disabling; diabetes, rated 20 percent disabling; and residuals of a cerebrovascular accident, rated 10 percent disabling; as well as malaria, a scar, and erectile dysfunction, all of which were rated noncompensably disabling.  His combined disability rating was 60 percent.  As such he did not meet the schedular criteria for TDIU.  However, the evidence shows that the SSA found the Veteran to be disabled from working by reason of his service connected diabetic retinopathy and diabetes.  Subsequent VA examinations continued to show a severe visual defect that impacted the Veteran's ability to read, write, and drive as well as poorly controlled diabetes.  These factors limited the Veteran from engaging in his past relevant work, and there is no indication that he had skills that were transferrable to other occupations within his limitations.  Although he does not meet the regulatory threshold for consideration for TDIU on a schedular basis, it is established VA policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the Director of the Compensation and Pension Service for a determination as to whether the claimant's disability picture warrants the assignment of an extraschedular TDIU

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


